Case 2:16-cv-01079-MSG Document 112-2 Filed 09/03/19 Page 1 of 3




                EXHIBIT B
       Case
        Case2:16-cv-01079-MSG
             2:16-cv-01079-MSG Document
                                Document112-2 Filed08/09/19
                                         111 Filed  09/03/19 Page
                                                              Page12ofof23




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 THOMAS E. PEREZ,                               :             CIVIL ACTION
                                                :
                 Plaintiff,                     :
                                                :
                       v.                       :             No. 16-cv-1079
                                                :
 LLOYD INDUSTRIES, INC., ET AL.,                :
                                                :
                 Defendants.                    :
                                                :

                                  ORDER AND JUDGMENT

       AND NOW, this 8th day of August, 2019, noting that, on April 2, 2019, a jury determined

that Defendants Lloyd Industries and William Lloyd violated § 11(c) of the Occupational Safety

and Health Act, 29 U.S.C. § 660(c)(1) (ECF No. 75), and following a bench trial on the issue of

damages held on May 29, 2019 and May 30, 2019 (ECF Nos. 93, 100), and upon consideration of

the parties’ submissions on damages (ECF Nos. 106, 107), it is hereby ORDERED, ADJUDGED,

AND DECREED that JUDGMENT is entered in favor of the Secretary of Labor (originally

Thomas Perez and now Alexander Acosta), and against Defendants, Lloyd Industries, Inc. and

William Lloyd, in accordance with the Findings of Fact and Opinion filed with this Judgment, as

follows:

           –   Backpay damages for Matthew Spillane in the amount of $117,710, consisting of

               $92,563 in back pay; $13,763 in prejudgment interest; and $11,384 tax gross up;

           –   Backpay damages for Santos Sanna in the amount of $373,568 to Mr. Santos Sanna,

               consisting of $281,691 in back pay, $37,357 in prejudgment interest, and $54,520

               tax gross up;

           –   Front pay damages for Santos Sanna in the amount of $56,121;

                                                1
Case
 Case2:16-cv-01079-MSG
      2:16-cv-01079-MSG Document
                         Document112-2 Filed08/09/19
                                  111 Filed  09/03/19 Page
                                                       Page23ofof23




  –   Punitive damages of $500,000, consisting of $100,000 in favor of Matthew Spillane

      and $400,000 in favor of Santos Sanna;

  –   Additional equitable relief requiring Defendants to immediately post the anti-

      retaliation notice until Monday, October 7, 2019; and

  –   The Clerk of Court shall mark this case CLOSED.




                                               BY THE COURT:



                                               /s/ Mitchell S. Goldberg

                                               MITCHELL S. GOLDBERG, J.




                                       2
